DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-21 are pending according to the preliminary claim amendment filed on 06/20/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-20 of U.S. Patent No. 11310824B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 17/718175 and U.S. Patent No. 11310824B2, hereinafter Pat’824 claim - determining whether the physical layer control channel is received at least a defined time prior to a potential uplink transmission overlapping with the set of resources in order to the drop the uplink transmission.
instant application 17/718175
U.S. Patent No. 11310824B2
2. (New) An apparatus comprising: a receiver to receive a physical downlink control channel (PDCCH) message comprising a downlink control information (DCI) format for a serving cell, wherein the DCI indicates to drop one or more uplink transmissions associated with one or more resources; and a processor to: determine whether the PDCCH message is received at least a defined time prior to the one or more uplink transmissions, wherein resources corresponding to the one or more uplink transmissions comprise semi-persistent scheduling resources; and drop the one or more uplink transmissions based on the DCI in response to determining that the PDCCH is received at least the defined time prior to the one or more uplink transmissions.
11. An apparatus comprising a user equipment, wherein the apparatus comprises:
a receiver that receives a physical layer dropping indication in a physical layer control channel for a cell, wherein the physical layer dropping indication indicates to drop any uplink transmission in a set of resources; and
a processor that:
determines whether the physical layer control channel is received at least a defined time prior to a potential uplink transmission overlapping with the set of resources, wherein resources corresponding to the potential uplink transmission comprise semi-persistent scheduling resources for a shorted transmission time interval operation, and the set of resources do not allow the shorted transmission time interval operation within the set of resources; and
drops the potential uplink transmission based on the physical layer dropping indication in response to determining that the physical layer control channel is received at least the defined time prior to the potential uplink transmission.
3. (New) The apparatus of claim 2, wherein the PDCCH message is received from a network device.  
12. The apparatus of claim 11, wherein the potential uplink transmission is dropped in the set of resources, and the set of resources is indicated by a network to the user equipment.
4. (New) The apparatus of claim 2, wherein the one or more resources comprise time- frequency resources.  
13. The apparatus of claim 12, wherein the set of resources comprises time-frequency resources.
5. (New) The apparatus of claim 2, wherein the one or more resources comprise resources associated with a semi-persistent grant.  
14. The apparatus of claim 12, wherein the set of resources comprises resources associated with a semi-persistent grant.
6. (New) The apparatus of claim 2, wherein the one or more resources have a fixed duration.  
15. The apparatus of claim 12, wherein the set of resources has a fixed duration.
7. (New) The apparatus of claim 2, wherein one or more future resources are determined for one or more future uplink transmissions to replace the one or more uplink transmissions, and the one or more future resources do not belong to the one or more resources.  
16. The apparatus of claim 12, wherein a resource is determined for a future uplink transmission to replace the potential uplink transmission, and the resource does not belong to the set of resources.
8. (New) The apparatus of claim 2, wherein the one or more uplink transmissions are transmittable after a time of the one or more uplink transmissions in resources indicated via a bitmap.  
18. The apparatus of claim 11, wherein the potential uplink transmission is transmittable after a time of the potential uplink transmission in resources indicated via a bitmap.
9. (New) The apparatus of claim 2, wherein the receiver further to receive a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication, and the one or more uplink transmissions are part of the semi-persistent scheduling data communication.  
19. The apparatus of claim 11, wherein the receiver receives a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication, and the potential uplink transmission is part of the semi-persistent scheduling data communication.
10. (New) The apparatus of claim 2, wherein the PDCCH message is processed at determined time intervals.
20. The apparatus of claim 11, wherein the physical layer control channel is processed at determined time intervals.
11. (New) A method at a user equipment, the method comprising: receiving a physical downlink control channel (PDCCH) message comprising a downlink control information (DCI) format for a serving cell, wherein the DCI indicates to drop one or more uplink transmissions associated with one or more resources; determining whether the PDCCH message is received at least a defined time prior to the one or more uplink transmissions, wherein resources corresponding to the one or more uplink transmissions comprise semi-persistent scheduling resources; and dropping the one or more uplink transmissions based on the DCI in response to determining that the PDCCH is received at least the defined time prior to the one or more uplink transmissions.
1. A method comprising:
receiving, at a user equipment, a physical layer dropping indication in a physical layer control channel for a cell, wherein the physical layer dropping indication indicates to drop any uplink transmission in a set of resources;
determining whether the physical layer control channel is received at least a defined time prior to a potential uplink transmission overlapping with the set of resources, wherein resources corresponding to the potential uplink transmission comprise semi-persistent scheduling resources for a shorted transmission time interval operation, and the set of resources do not allow the shorted transmission time interval operation within the set of resources; and
dropping the potential uplink transmission based on the physical layer dropping indication in response to determining that the physical layer control channel is received at least the defined time prior to the potential uplink transmission.

12. (New) The method of claim 11, wherein the PDCCH message is received from a network device.
2. The method of claim 1, wherein the potential uplink transmission is dropped in the set of resources, and the set of resources is indicated by a network to the user equipment.
13. (New) An apparatus comprising: a transmitter to transmit a physical downlink control channel (PDCCH) message comprising a downlink control information (DCI) format for a serving cell, wherein: the DCI indicates to drop one or more uplink transmissions associated with one or more resources; the one or more uplink transmissions are dropped based on the DCI in response to determining that the PDCCH is received at least a defined time prior to the one or more uplink transmissions; and resources corresponding to the one or more uplink transmissions comprise semi- persistent scheduling resources.
11. An apparatus comprising a user equipment, wherein the apparatus comprises:
a receiver that receives a physical layer dropping indication in a physical layer control channel for a cell, wherein the physical layer dropping indication indicates to drop any uplink transmission in a set of resources; and
a processor that:
determines whether the physical layer control channel is received at least a defined time prior to a potential uplink transmission overlapping with the set of resources, wherein resources corresponding to the potential uplink transmission comprise semi-persistent scheduling resources for a shorted transmission time interval operation, and the set of resources do not allow the shorted transmission time interval operation within the set of resources; and
drops the potential uplink transmission based on the physical layer dropping indication in response to determining that the physical layer control channel is received at least the defined time prior to the potential uplink transmission.
14. (New) The apparatus of claim 13, wherein the PDCCH message is transmitted to a user equipment.
12. The apparatus of claim 11, wherein the potential uplink transmission is dropped in the set of resources, and the set of resources is indicated by a network to the user equipment.
15. (New) The apparatus of claim 13, wherein the one or more resources comprise time- frequency resources.
13. The apparatus of claim 12, wherein the set of resources comprises time-frequency resources.
16. (New) The apparatus of claim 13, wherein the one or more resources comprise resources associated with a semi-persistent grant.
14. The apparatus of claim 12, wherein the set of resources comprises resources associated with a semi-persistent grant.
17. (New) The apparatus of claim 13, wherein the one or more resources have a fixed duration.
15. The apparatus of claim 12, wherein the set of resources has a fixed duration.
18. (New) The apparatus of claim 13, wherein one or more future resources are determined for one or more future uplink transmissions to replace the one or more uplink transmissions, and the one or more future resources do not belong to the one or more resources.
16. The apparatus of claim 12, wherein a resource is determined for a future uplink transmission to replace the potential uplink transmission, and the resource does not belong to the set of resources.
19. (New) The apparatus of claim 13, wherein the one or more uplink transmissions are transmittable after a time of the one or more uplink transmissions in resources indicated via a bitmap.
18. The apparatus of claim 11, wherein the potential uplink transmission is transmittable after a time of the potential uplink transmission in resources indicated via a bitmap.
20. (New) The apparatus of claim 13, wherein the transmitter further to transmit a semi- persistent scheduling activation command indicating frequency resources for semi- persistent scheduling data communication, and the one or more uplink transmissions are part of the semi-persistent scheduling data communication.
19. The apparatus of claim 11, wherein the receiver receives a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication, and the potential uplink transmission is part of the semi-persistent scheduling data communication.
21. (New) The apparatus of claim 13, wherein the PDCCH message is processed at determined time intervals.
20. The apparatus of claim 11, wherein the physical layer control channel is processed at determined time intervals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 10-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. US 20180048498 A1, hereinafter Stern-Berkowitz in view of Lee et al. US 20160330011 A1, hereinafter Lee.
Regarding claim 2, Stern-Berkowitz teaches an apparatus (Stern-Berkowitz: Summary) comprising: 
a receiver (Stern-Berkowitz: Summary and para. [0039] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120) to receive a physical downlink control channel (PDCCH) message (Stern-Berkowitz: para. [0108] signaling messages at physical layer, and para. [00097-0098] Physical Downlink Control Channel (PDCCH)) comprising 
a downlink control information (DCI) format for a serving cell, wherein the DCI indicates to drop one or more uplink transmissions associated with one or more resources (Stern-Berkowitz: [0254 & 0231] The WTRU may receive an indication. The indication may include whether a UL transmission should be transmitted in a fixed subframe. The indication may include whether a UL transmission should be dropped. A UL transmission may be dropped, for example, when the channel may not be successfully acquired. The indication may include whether a UL transmission may be valid for an acquired UL time period (e.g., a future successfully acquired UL time period). The WTRU may be configured with a valid UL transmission window. A UL transmission may be dropped, for example, when a WTRU is unable to acquire a channel within a pre-configured time window. Whether an UL transmission grant and/or periodic transmission configuration may be valid for a pre-determined time and/or for a future UL time period may be determined by at least one of the following: an indication (e.g., explicit indication) in the scheduling grant and/or periodic transmission configuration; the type of transmission; higher layer configuration; and/or the carrier from which a scheduling grant is transmitted. A bit may indicate whether a UL transmission timing may be fixed. A bit may indicate whether a UL transmission may be dropped in the event of the WTRU not acquiring the channel. A bit may indicate whether a UL transmission timing is relative to the time a WTRU successfully may acquire an UL time period. Para. [0312] A DCI or DCI format that may include a grant for a UL transmission on an unlicensed channel may include a grant index. As an example, a DAI may be used in FDD, TDD, and/or may be enhanced for TDD. An index may enable a WTRU to determine whether it missed a UL grant. A WTRU may use an index to indicate to a serving cell a list of grants that a WTRU a) detected and/or transmitted, b) detected and/or dropped, e.g., due to an inability to acquire a channel, and/or c) did not detect); and 

a processor (Stern-Berkowitz: Summary and para. [0039] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120) to: 
the PDCCH message is received at least a defined time prior to the one or more uplink transmissions (Stern-Berkowitz: para. [0251-0252] The timing of an UL transmission on the LAA channel may be tied to the timing of a next acquired UL time period by a WTRU. A WTRU may receive a scheduling grant in subframe n. The scheduling grant may be valid for an upcoming UL time period, for example, starting in subframe m (e.g., where m>n). The UL transmission may be defined to occur in subframe m+k. para. [0253-0254] For configured periodic UL transmissions, the configuration may include a periodicity and/or a subframe offset. This may indicate to the WTRU the subframe (e.g., the first subframe) where such an UL transmission may occur. A configuration may include a delaying/dropping rule, for example, when the WTRU is incapable of acquiring the channel for that subframe. The delaying rule may be described in examples herein. For example, a WTRU may perform the UL transmission in subframe m+k, where m may be a valid UL subframe (e.g., the first valid UL subframe) after the configured (e.g., originally configured but unsuccessfully acquired) subframe and where k may be an offset, which corresponds to a defined time. Para. [0254 & 0312]
The WTRU may receive an indication. The indication may include whether a UL transmission should be transmitted in a fixed subframe. The indication may include whether a UL transmission should be dropped), 
wherein resources corresponding to the one or more uplink transmissions comprise semi-persistent scheduling resources (Stern-Berkowitz: para. [0317] A WTRU may have resources allocated (e.g., implied grant) for UL transmission and/or retransmission, e.g., based on semi-static persistent scheduling (SPS); and 
drop the one or more uplink transmissions based on the DCI (Stern-Berkowitz: [0254 & 0231] The WTRU may receive an indication. The indication may include whether a UL transmission should be transmitted in a fixed subframe. The indication may include whether a UL transmission should be dropped. A UL transmission may be dropped, for example, when the channel may not be successfully acquired. The indication may include whether a UL transmission may be valid for an acquired UL time period (e.g., a future successfully acquired UL time period). The WTRU may be configured with a valid UL transmission window. A UL transmission may be dropped, for example, when a WTRU is unable to acquire a channel within a pre-configured time window. Whether an UL transmission grant and/or periodic transmission configuration may be valid for a pre-determined time and/or for a future UL time period may be determined by at least one of the following: an indication (e.g., explicit indication) in the scheduling grant and/or periodic transmission configuration; the type of transmission; higher layer configuration; and/or the carrier from which a scheduling grant is transmitted. A bit may indicate whether a UL transmission timing may be fixed. A bit may indicate whether a UL transmission may be dropped in the event of the WTRU not acquiring the channel. A bit may indicate whether a UL transmission timing is relative to the time a WTRU successfully may acquire an UL time period. Para. [0312] A DCI or DCI format that may include a grant for a UL transmission on an unlicensed channel may include a grant index. As an example, a DAI may be used in FDD, TDD, and/or may be enhanced for TDD. An index may enable a WTRU to determine whether it missed a UL grant. A WTRU may use an index to indicate to a serving cell a list of grants that a WTRU a) detected and/or transmitted, b) detected and/or dropped, e.g., due to an inability to acquire a channel, and/or c) did not detect).
It is noted that Stern-Berkowitz does not explicitly disclose: determine whether the PDCCH message is received at least a defined time prior to the one or more uplink transmissions; and 
drop the one or more uplink transmissions based on the DCI in response to determining that the PDCCH is received at least the defined time prior to the one or more uplink transmissions.
However, Lee from the same or similar fields of endeavor teaches the use of: determine whether the PDCCH message is received at least a defined time prior to the one or more uplink transmissions; and 
drop the one or more uplink transmissions based on the DCI in response to determining that the PDCCH is received at least the defined time prior to the one or more uplink transmissions (Lee: para. [0327] (6) The determination may be based on whether the WTRU 102 may receive a DL allocation, for example via PDCCH 610 (or EPDCCH), for the subframe. For example, based on reception of the PDCCH 610 (or EPDCCH) in a given subframe, the WTRU 102 may receive a DL resource allocation for the given subframe. If the WTRU 102 has a UL grant or other UL allocation (e.g., for a PUSCH 680 scheduled by SPS, a PUSCH retransmission, a PUCCH, and/or a SRS) for the subframe, the WTRU 102 may determine that the subframe may be or may have potential to be a SINTF subframe (for example, based on the existence of the DL allocation and the UL grant or allocation for the subframe and/or certain aspects of the DL allocation and/or the UL grant or allocation such as at least one of the time, the frequency, the RBs, and/or the REs of the allocated resources). The determination of a SINTF subframe based on a received PDCCH 610 (or EPDCCH) may (or may only) be possible or useful for example: (i) if the WTRU 102 handles or intends to handle the SINTF before beginning the UL transmission; (ii) if the WTRU 102 has time to decode or attempt to decode the PDCCH 610 before the UL transmission may begin; and/or (iii) if the UL transmission occurs later in the subframe such as for the SRS, among others.  In certain examples, if the subframe is one in which the UL transmission (e.g., such as the PUSCH 680 or the PUCCH) may be adjusted to begin after the PDCCH region (or potential PDCCH region) (e.g., a FDSC or potential FDSC subframe), the WTRU 102 may have sufficient time (e.g., enough time) to decode or attempt to decode the PDCCH 610 to determine whether the WTRU 102 may have a DL allocation in the subframe prior to transmitting in the UL. Beginning the UL transmission in a subframe after the PDCCH region in that subframe may enable the WTRU 102 to determine if the subframe may be a SINTF subframe prior to the UL transmission. para. [0375] channel dropping may be applicable in certain subframes, for example SINTF subframes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method of Stern-Berkowitz. One of ordinary skill in the art would be motivated to do so for RE muting may be used to mute the PUSCH 680 in RE locations and/or in symbols associated with the prioritized DL channel or channels and/or the prioritized RS or RSs of a particular subframe (Lee: para. [0143-0144 & 0129 & 0137]).

Regarding claim 3, Stern-Berkowitz and Lee teach the method of claim 2, wherein the PDCCH message is received from a network device (Stern-Berkowitz: [0215-0219] A WTRU may monitor PDCCH for UL grant assignment, para. [0220] monitor time instances when an eNB may inform the WTRU of the timing of a UL grant assignment).

Regarding claim 4, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the one or more resources comprise time-frequency resources (Stern-Berkowitz: [0095 & 0115 & 0219-0220] time-frequency resources).

Regarding claim 5, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the one or more resources comprise resources associated with a semi-persistent grant (Stern-Berkowitz: para. [0317]  A WTRU may have resources allocated (e.g., implied grant) for UL transmission and/or retransmission, e.g., based on semi-static persistent scheduling (SPS)).

Regarding claim 6, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the one or more resources have a fixed duration (Stern-Berkowitz: para. [0087] A WTRU may have and/or use a single UL LBT/CCA opportunity for a group of UL subframes (e.g., consecutive UL subframes). A group of UL subframes (e.g., consecutive UL subframes) may be referred to or correspond to a UL block).

Regarding claim 7, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein one or more future resources are determined for one or more future uplink transmissions to replace the one or more uplink transmissions, and the one or more future resources do not belong to the one or more resources (Stern-Berkowitz: para. [0258] the WTRU may replace a lower priority report type with a higher priority report type that has been delayed. For example, the WTRU may be unable to acquire the channel to transmit RI. In a future UL time period, the WTRU may be configured with regular transmission of CQI. The RI may have been delayed. The RI may have higher precedence over the CQI. The resources intended for the transmission of CQI may be reused for the transmission of RI. The resources intended for the transmission of CQI may be reused for the transmission of a combination report (e.g., for RI and/or CQI). A lower priority report type may be delayed due to the transmission of a higher priority report type. The WTRU may delay and/or drop the lower priority report type to a UL time period (e.g., future UL time period)).

Regarding claim 8, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the one or more uplink transmissions are transmittable after a time of the one or more uplink transmissions in resources indicated via a bitmap (Stern-Berkowitz: para. [0247] A WTRU may receive a DCI (e.g., multi-SRS DCI). The DCI may indicate which subframes and/or UL subframes may be considered as SRS subframes. For example, the DCI may carry a bitmap. In the bitmap, one or more (e.g., each) bit may correspond to one and/or more (UL) subframes and/or radio frames. A WTRU may be configured to interpret one or more (e.g., each) received DCI bit. For example, a multi-SRS DCI may be received in the subframe n. The multi-SRS DCI may be detected by the WTRU. The multi-SRS DCI may be applied by the WTRU to the subframes of the next radio frame, such as radio frame n+1).

Regarding claim 10, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the PDCCH message is processed at determined time intervals (Stern-Berkowitz: para. [0219] A WTRU may monitor PDCCH for UL grant assignment. For example, a WTRU may monitor PDCCH for UL grant assignment during a UL grant assignment time window. Active Time, e.g., during DRX operation, may comprise a UL grant assignment time window. A WTRU may monitor PDCCH for UL grant assignment, e.g., during the UL grant assignment time window. A WTRU may be configured (e.g., via dedicated RRC signaling, system information broadcast, and/or MAC CE) with a UL grant assignment time window. Para. [0220] A UL grant assignment time window may be predefined and/or known to a WTRU. For example, a UL grant assignment time window may be predefined and/or known to a WTRU through specification. A UL grant assignment time window size may be defined and/or configured, for example, in a number of sub-frames. A position of a UL grant assignment time window may be defined and/or configured as a function of a reference subframe number and/or frame number. A UL grant assignment time window may be periodic. AWTRU, e.g., during DRX operation, may monitor time instances when an eNB may inform the WTRU of the timing of a UL grant assignment. A WTRU may be configured with such time instances (e.g., via dedicated RRC signaling, system information broadcast, and/or MAC CE). Time instances may be predefined and/or known to a WTRU. A time instance for acquisition of the timing of a UL grant assignment may be defined in terms of subframe number and/or may be relative to a reference subframe and/or frame) or (Lee: para. [0327] if the subframe is one in which the UL transmission (e.g., such as the PUSCH 680 or the PUCCH) may be adjusted to begin after the PDCCH region (or potential PDCCH region) (e.g., a FDSC or potential FDSC subframe), the WTRU 102 may have sufficient time (e.g., enough time) to decode or attempt to decode the PDCCH 610 to determine whether the WTRU 102 may have a DL allocation in the subframe prior to transmitting in the UL)

Regarding claims 11-12, Stern-Berkowitz and Lee disclose all the limitations as discussed in the rejection of claims 1-2, and therefore method claims 11-12 are rejected using the same rationales.

Regarding claim 13, Stern-Berkowitz an apparatus (Stern-Berkowitz: Fig. 1A and para. [0219] Base station 114) comprising: 
a  transmitter (Stern-Berkowitz: Fig. 1A and para. [0219] Base station 114 configured to wirelessly interface with at least one of the WTRUs) to transmit a physical downlink control channel (PDCCH) message comprising a downlink control information (DCI) format for a serving cell (Stern-Berkowitz: para. [0108] signaling messages at physical layer, and para. [00097-0098] control channel), 
wherein: 
the DCI indicates to drop one or more uplink transmissions associated with one or more resources (Stern-Berkowitz: [0254 & 0231] The WTRU may receive an indication. The indication may include whether a UL transmission should be transmitted in a fixed subframe. The indication may include whether a UL transmission should be dropped. A UL transmission may be dropped, for example, when the channel may not be successfully acquired. The indication may include whether a UL transmission may be valid for an acquired UL time period (e.g., a future successfully acquired UL time period). The WTRU may be configured with a valid UL transmission window. A UL transmission may be dropped, for example, when a WTRU is unable to acquire a channel within a pre-configured time window. Whether an UL transmission grant and/or periodic transmission configuration may be valid for a pre-determined time and/or for a future UL time period may be determined by at least one of the following: an indication (e.g., explicit indication) in the scheduling grant and/or periodic transmission configuration; the type of transmission; higher layer configuration; and/or the carrier from which a scheduling grant is transmitted. A bit may indicate whether a UL transmission timing may be fixed. A bit may indicate whether a UL transmission may be dropped in the event of the WTRU not acquiring the channel. A bit may indicate whether a UL transmission timing is relative to the time a WTRU successfully may acquire an UL time period); 
the one or more uplink transmissions are dropped based on the DCI in response to the PDCCH is received prior  to the one or more uplink transmissions (Stern-Berkowitz: para. [0251-0252] The timing of an UL transmission on the LAA channel may be tied to the timing of a next acquired UL time period by a WTRU. A WTRU may receive a scheduling grant in subframe n. The scheduling grant may be valid for an upcoming UL time period, for example, starting in subframe m (e.g., where m>n). The UL transmission may be defined to occur in subframe m+k. para. [0253] For configured periodic UL transmissions, the configuration may include a periodicity and/or a subframe offset. This may indicate to the WTRU the subframe (e.g., the first subframe) where such an UL transmission may occur. A configuration may include a delaying/dropping rule, for example, when the WTRU is incapable of acquiring the channel for that subframe. The delaying rule may be described in examples herein. For example, a WTRU may perform the UL transmission in subframe m+k, where m may be a valid UL subframe (e.g., the first valid UL subframe) after the configured (e.g., originally configured but unsuccessfully acquired) subframe and where k may be an offset, which corresponds to a defined time); and 
resources corresponding to the one or more uplink transmissions comprise semi- persistent scheduling resources (Stern-Berkowitz: para. [0317] A WTRU may have resources allocated (e.g., implied grant) for UL transmission and/or retransmission, e.g., based on semi-static persistent scheduling (SPS).
It is noted that Stern-Berkowitz does not explicitly disclose: the one or more uplink transmissions are dropped based on the DCI in response to determining that the PDCCH is received at least a defined time prior to the one or more uplink transmissions.
However, Lee from the same or similar fields of endeavor teaches the use of: the one or more uplink transmissions are dropped based on the DCI in response to determining that the PDCCH is received at least a defined time prior to the one or more uplink transmissions (Lee: para. [0327] (6) The determination may be based on whether the WTRU 102 may receive a DL allocation, for example via PDCCH 610 (or EPDCCH), for the subframe. For example, based on reception of the PDCCH 610 (or EPDCCH) in a given subframe, the WTRU 102 may receive a DL resource allocation for the given subframe. If the WTRU 102 has a UL grant or other UL allocation (e.g., for a PUSCH 680 scheduled by SPS, a PUSCH retransmission, a PUCCH, and/or a SRS) for the subframe, the WTRU 102 may determine that the subframe may be or may have potential to be a SINTF subframe (for example, based on the existence of the DL allocation and the UL grant or allocation for the subframe and/or certain aspects of the DL allocation and/or the UL grant or allocation such as at least one of the time, the frequency, the RBs, and/or the REs of the allocated resources). The determination of a SINTF subframe based on a received PDCCH 610 (or EPDCCH) may (or may only) be possible or useful for example: (i) if the WTRU 102 handles or intends to handle the SINTF before beginning the UL transmission; (ii) if the WTRU 102 has time to decode or attempt to decode the PDCCH 610 before the UL transmission may begin; and/or (iii) if the UL transmission occurs later in the subframe such as for the SRS, among others.  In certain examples, if the subframe is one in which the UL transmission (e.g., such as the PUSCH 680 or the PUCCH) may be adjusted to begin after the PDCCH region (or potential PDCCH region) (e.g., a FDSC or potential FDSC subframe), the WTRU 102 may have sufficient time (e.g., enough time) to decode or attempt to decode the PDCCH 610 to determine whether the WTRU 102 may have a DL allocation in the subframe prior to transmitting in the UL. Beginning the UL transmission in a subframe after the PDCCH region in that subframe may enable the WTRU 102 to determine if the subframe may be a SINTF subframe prior to the UL transmission. para. [0375] channel dropping may be applicable in certain subframes, for example SINTF subframes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method of Stern-Berkowitz. One of ordinary skill in the art would be motivated to do so for RE muting may be used to mute the PUSCH 680 in RE locations and/or in symbols associated with the prioritized DL channel or channels and/or the prioritized RS or RSs of a particular subframe (Lee: para. [0143-0144 & 0129 & 0137]).

Regarding claims 14-19 and 21, Stern-Berkowitz and Lee disclose all the limitations as discussed in the rejection of claims 3-8 and 10, and therefore apparatus claims 14-19 and 21 are rejected using the same rationales.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz and Lee as applied to claims 1 and 11 above, and further in view of Feng et al. US 20190116609 A1, hereinafter Feng.
Regarding claim 9, Stern-Berkowitz and Lee teach the apparatus of claim 2, wherein the receiver further to receive a semi-persistent scheduling activation command (Stern-Berkowitz: para. [0317] A WTRU may have resources allocated (e.g., implied grant) for UL transmission and/or retransmission, e.g., based on semi-static persistent scheduling (SPS)).
It is noted that Stern-Berkowitz and Lee does not explicitly disclose:
wherein the receiver further to receive a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication, and the one or more uplink transmissions are part of the semi-persistent scheduling data communication.
However, Feng from the same or similar fields of endeavor teaches the use of: wherein the receiver further to receive a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication, and the one or more uplink transmissions are part of the semi-persistent scheduling data communication (Feng: para. [0268 & 0009-0010 &  0064-0067 & 0225] eNodeB is then able to configure a plurality of different SPS configurations in such a way that by later activating one or more of these SPS configurations for the vehicular UE, the vehicular UE is enabled to actually transmit one or more of the supported periodic data using the radio resources periodically allocated by the activated SPS configurations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Feng in the method of Stern-Berkowitz and Lee.  One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claim 20, Stern-Berkowitz, Lee and Feng disclose all the limitations as discussed in the rejection of claim 9, and therefore apparatus claim 20 is rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Lee et al. US 20190116611 A1 in para. [0168] teaches transmission timings of multiple UL channels having a different numerology (e.g., TTI length, subcarrier spacing, etc.) are overlapped in time. For example, assume a case that transmission timings of a UL channel having a longer TTI length and a UL channel having a shorter TTI length are overlapped.
Ahn et al. US 20090232095 A1 in para. [0080] and FIG. 11 teaches radio resources of the RA-PUSCH and the general PUSCH collide, the UE may not decode or may ignore uplink scheduling information regarding the general PUSCH (S1140).
Falconetti et al. US 20190110311 A1 teaches at least one transmission of a first transmission using the first TTI and a second transmission using the second TTI based on a determination that a collision is to occur between the first transmission and the second transmission, wherein determining that the collision is to occur comprises determining that the collision is to occur between at least one of the group consisting of: the first transmission using the first TTI on a Physical Uplink Control Channel, PUCCH, and the second transmission using the second TTI on a short Physical Uplink Control Channel, sPUCCH.
Lee et al. US 10750533 B2  teaches transmission timings of multiple UL channels having a different numerology (e.g., TTI length, subcarrier spacing, etc.) are overlapped in time, if a rule is defined to piggyback UCI on a UL channel having a specific numerology (e.g., a UL channel having a longer TTI length).
Guan et al. US 20130322378 A1 [0257] teaches a physical downlink control channel on a second carrier is borne on a first carrier, the terminal receives, on the downlink subframe on the first carrier and at determined time before that of the first uplink subframe, the uplink scheduling information which is sent by the base station and is corresponding to the first uplink subframe on the second carrier according to the timing relationship between a configured UL_grant and a PUSCH scheduled by the UL_grant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468